DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims  1-10 and 16-20 are objected to because of the following informalities: 
As to claim 1, line 5, “the subroutine” should be replaced with “a first subroutine of the plurality of subroutines”.
As to claim 1, line 6, “the subroutine” should be replaced with “a first subroutine of the plurality of subroutines”. 
As to claim 16, line 6, “the subroutine” should be replaced with “a first subroutine of the plurality of subroutines”.
As to claim 16, line 7, “the subroutine” should be replaced with “a first subroutine of the plurality of subroutines”. 
Cancel withdrawn claims 11-15.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Allowable Subject Matter
Claims 1-10 are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsusaka, US 7,298,784, Figs. 1, 3-5, 7, and 8
Woltan et al., US 5,809,327, Figs. 3 and 7
Aurich et al., US 9,984,190, Figs. 17D-K
Reece et al., US 5,915,214, Figs. 9 and 10

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRESHTEH N AGHDAM/           Primary Examiner, Art Unit 2632